cca_2018041407055550 id uilc number release date from sent saturday date am to cc bcc subject g please find the following responses to the questions asked below is the percent a tax or a separate penalty with an interest component the increase applicable to a disposition of property that had been contributed to an alaska_native_settlement_trust and subject_to the election under sec_247 is a tax as with any case of statutory construction we first examine the language of the statute itself the dependent clause in sec_247 and increased by percent of the amount of such increase plainly refers back to the independent clause the settlement_trust shall pay any increase in tax resulting from such inclusion since the independent clause refers to an increase in tax we conclude that the dependent clause means the increase is the tax including any applicable_interest it is important to note that the legislative_history of this provision refers to the additional percent amount as a penalty we think however that the language of the statute which governs is better read to interpret this amount as tax even if the plain language analysis is unsatisfactory because the statute can be seen as ambiguous we believe that supreme court precedent supports the view that the percent increase in sec_247 is a tax and not a penalty in national federation of independent business v sebelius nfib the court reasoned that if the concept of penalty means anything it means punishment for an unlawful act or omission in nfib the court found w hile the individual mandate clearly aims to induce the purchase of health insurance it need not be read to declare that failing to do so is unlawful sec_247 can be read as imposing an incentive to keep the contributed_property within the settlement_trust disposing of property contributed to the settlement_trust is not illegal and the increase is not a penalty for unlawful behavior the percent increase here is more an incentive and less a punishment for unlawful conduct accordingly we conclude that the increase applicable to a disposition of property that had been contributed to an alaska_native_settlement_trust and subject_to the election under sec_247 is a tax what information must an electing trust provide to meet the statutory requirements ie what is the definition of reasonable particularity we have determined reasonable particularity can be informed by the language found in sec_6039h e deductible contributions by native corporations to alaska native settlement trusts content of statement the statement described in paragraph shall include- a the total amount of contributions to which the election under subsection e of sec_247 applies b for each contribution whether such contribution was in cash c for each contribution which consists of property other than cash the date that such property was acquired by the native_corporation and the adjusted_basis and fair_market_value of such property on the date such property was contributed to the settlement_trust d trust and the date on which each contribution was made to the settlement e such information as the secretary determines to be necessary or appropriate for the identification of each contribution and the accurate inclusion of income relating to such contributions by the settlement_trust since e is based on specific facts and circumstances of each contribution the property must be described in such detail that allows the service to distinguish the property described from other_property not contributed or separately contributed in addition to looking at the sec_6039h factors outlined above sec_170 and the regulations thereunder may also provide insight to what additional information should be requested under e in light of the property contributed eg requirements for land motor vehicles boats taxidermy etc we do not believe it is possible to specifically define reasonable particularity for all cases rather what constitutes reasonable particularity will depend on the type of property in general the description of the property should be specific enough that we can identify the property that was transferred please let us know if you have any further questions about the topics above
